Citation Nr: 0014069	
Decision Date: 05/26/00    Archive Date: 06/05/00

DOCKET NO.  98-19 541A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

1.  Entitlement to service connection for sleep walking.

2.  Entitlement to service connection for a psychiatric 
disorder, including bipolar disorder and depression with 
features of post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	West Virginia Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 19, 1979 to 
December 17, 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which denied service connection 
for sleep walking and an acquired psychiatric with bipolar 
disorder and depression with PTSD features.


REMAND

Under 38 C.F.R. § 19.31 (1999), a Supplemental Statement of 
the Case (SSOC) must be furnished to the veteran when 
additional pertinent evidence is received after a Statement 
of the Case (SOC) or the most recent SSOC has been issued.  
See also 38 U.S.C.A. § 7105(d) (West 1991).

In this case, the most recent Supplemental Statement of the 
Case was issued in January 2000.  Subsequently, medical 
reports, submitted by Prestera Center for Mental Health 
Services in Huntington, West Virginia, were received by the 
RO in March 1999.  However, the RO did not issue a SSOC 
following the receipt of such evidence nor did the appellant 
waive RO consideration of the aforementioned medical records, 
and the failure of the RO to issue a SSOC in accordance with 
the provisions of 38 C.F.R. § 19.31 constitutes a procedural 
defect requiring correction by the RO.  See 38 C.F.R. § 19.9 
(1999).  



Therefore, this case is REMANDED to the RO for the following 
action:

The RO should furnish the appellant and 
his representative with a SSOC addressing 
all evidence pertaining to the issues of 
entitlement to service connection for 
sleepwalking and an acquired psychiatric 
disorder, to include bipolar disorder and 
depression with PTSD features, that was 
received subsequent to the January 2000 
Supplemental Statement of the Case.  They 
should then be afforded an opportunity to 
respond thereto.

Thereafter, subject to current appellate procedures, this 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to insure due process, and the Board does not intimate any 
opinion, either factual or legal, as to the ultimate 
disposition warranted in this case.  No action is required of 
the appellant until he is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 


remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


